

AMENDMENT No. 1
TO
BEIGENE, LTD.
SECOND AMENDED AND RESTATED EMPLOYEE SHARE PURCHASE PLAN


This Amendment No. 1 (the “Amendment”) to the BeiGene, Ltd. 2018 Amended and
Restated Employee Share Purchase Plan (the “Plan”) is effective as of the date
this Amendment is approved by the Board of Directors of BeiGene, Ltd., a Cayman
Islands exempted company incorporated with limited liability (the “Company”), as
specified below.


Section 3 of the Plan is hereby deleted in its entirety and replaced with the
following:


“3.    Eligibility.    All individuals classified as employees on the payroll
records of the Company and each Designated Subsidiary are eligible to
participate in any one or more of the Offerings under the Plan, provided that as
of the first day of the applicable Offering (the "Offering Date") they are
employed by the Company or a Designated Subsidiary and have been employed as of
the commencement of the enrollment period for such Offering. Participation shall
not otherwise be subject to any minimum performance targets. Notwithstanding any
other provision herein, individuals who are not classified as employees of the
Company or a Designated Subsidiary for purposes of the Company's or applicable
Designated Subsidiary's payroll system as of the Offering Date are not
considered to be eligible employees of the Company or any Designated Subsidiary
and shall not be eligible to participate in the Plan. In the event any such
individuals are reclassified as employees of the Company or a Designated
Subsidiary for any purpose, including, without limitation, common law or
statutory employees, by any action of any third party, including, without
limitation, any government agency, or as a result of any private lawsuit, action
or administrative proceeding, such individuals shall, notwithstanding such
reclassification, remain ineligible for participation. Notwithstanding the
foregoing, the exclusive means for individuals who are not classified as
employees of the Company or a Designated Subsidiary on the Company's or
Designated Subsidiary's payroll system as of the Offering Date to become
eligible to participate in this Plan is through an amendment to this Plan, duly
executed by the Company, which specifically renders such individuals eligible to
participate herein.”


Except as provided above, the Plan shall remain in full force and effect without
modification.


Date approved by the Board of Directors of the Company: June 5, 2019









